                                          Case 3:18-cr-00013-EMC Document 53 Filed 09/18/20 Page 1 of 2
                                                                                                                      FILED
                                                                                                                       Sep 18 2020

                                                                                                                     SUSANY. SOONG
                                   1                                                                            CLERK, U.S. DISTRICT COURT
                                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                   2                                                                                  SAN FRANCISCO

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No. 18-cr-00013-EMC-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE DETENTION PENDING
                                                 v.                                         REVOCATION HEARING
                                  10

                                  11     JERRY MITCHELL,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In accordance with the Bail Reform Act, 18 U.S.C. §§ 3142, 3143(a), and Federal Rule of

                                  15   Criminal Procedure 32.1, the United States moves for detention of defendant Jerry Mitchell,

                                  16   pending a hearing before the district judge regarding revocation of his supervised release. The

                                  17   Probation Office also recommends detention. The Court held a detention hearing by

                                  18   videoconference, with Mr. Mitchell’s consent, on September 17, 2020. Dkt. No. 52. Mr. Mitchell

                                  19   was represented by counsel during the hearing.

                                  20          Having considered the factors set forth in 18 U.S.C. § 3142(g), the matters in the petition,

                                  21   and the proffers of counsel for Mr. Mitchell and for the United States, the Court concludes that

                                  22   Mr. Mitchell has not met his burden to show by clear and convincing evidence that he is not a

                                  23   danger to others and the community and that he will not flee or fail to appear for court as required.

                                  24   Fed. R. Crim. P. 32.1(a)(6). According to the Probation Officer, Mr. Mitchell has not permitted

                                  25   probation visits and has not complied with other requirements of his supervision, including

                                  26   participating in mental health treatment. The Probation Officer assigned to Mr. Mitchell’s case

                                  27   expressed concern that Mr. Mitchell currently poses a danger to others and to himself. The

                                  28   petition charging Mr. Mitchell with violations of his supervised release includes evidence that Mr.
                                          Case 3:18-cr-00013-EMC Document 53 Filed 09/18/20 Page 2 of 2




                                   1   Mitchell violated the terms of a restraining order protecting his mother, and that he has threatened

                                   2   the safety of the Probation Officer assigned to his case. During the detention hearing before this

                                   3   Court, Mr. Mitchell behaved in a manner that was disruptive, aggressive, and erratic. The Court

                                   4   inquired if there were measures short of detention that could ensure Mr. Mitchell’s safety and the

                                   5   safety of the community, but neither party had any suggestions to offer the Court. The Probation

                                   6   Office has advised the Court that because Mr. Mitchell has refused to comply with his mental

                                   7   health treatment requirements, it is not possible to rely on the available mental health resources to

                                   8   assist Mr. Mitchell and mitigate his behavior.

                                   9          The Court finds that Mr. Mitchell is a danger to others and the community and that he

                                  10   poses a risk of non-appearance. Mr. Mitchell has not shown otherwise by clear and convincing

                                  11   evidence. Accordingly, the Court orders Mr. Mitchell detained pending a revocation hearing to be

                                  12   conducted pursuant to Federal Rule of Criminal Procedure 32.1(b)(2).
Northern District of California
 United States District Court




                                  13          Mr. Mitchell is committed to the custody of the Attorney General or his designated

                                  14   representative for confinement in a corrections facility separate, to the extent practicable, from

                                  15   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Mitchell shall

                                  16   be afforded a reasonable opportunity for private consultation with defense counsel. On order of a

                                  17   court of the United States or on the request of an attorney for the United States, the person in

                                  18   charge of the corrections facility shall deliver Mr. Mitchell to the United States Marshal for the

                                  19   purpose of an appearance in connection with a court proceeding.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 18, 2020

                                  22

                                  23
                                                                                                     VIRGINIA K. DEMARCHI
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         2
